department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list sec tep pants legend trust a_trust agreement a individual a individual b state c company m individual d dear this is in response to a request for a letter_ruling submitted on behalf of trust a by its authorized representative in correspondence dated date as supplemented by correspondence dated august and date under sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a whose date of birth was february at age at his death individual a was a resident of state c individual a’s spouse predeceased him on december individual a was survived by four sons including individual b and individual d all of whom were alive as of the date of this ruling pursuant to trust agreement a individual a established trust a effective may pursuant to article thirtieth of trust agreement a_trust a became irrevocable at the died on june page death of individual a individual b is the trustee of trust a the beneficiaries of trust a_trust a is valid under the laws of state c individual a’s four sons are article ninth a of trust agreement a provides that the first settlor to die is referred to as the deceased spouse and the other settlor is referred to as the surviving_spouse article ninth a of trust agreement a provides in relevant part that on the death of either individual a or his spouse the trustee shall divide all of the rest of the trust estate into three separate trusts designated the survivor's trust the marital_deduction trust’ and the residual trust at the time of the death of individual a’s spouse the marital_deduction_trust and the residual trust were fully funded article twelfth e c of trust agreement a provides that if individual a’s spouse dies first on the death of individual a certain property remaining in the survivor's trust shall be added to the individual a’s issues’ trust to be held administered and distributed as a part thereof individual a’s issues’ trust was used as a way of identifying the beneficiaries of the survivor’s trust but was never funded article fourteenth a of trust agreement a provides that upon the death of the surviving_spouse the trustee shall divide the trust a issues’ trust assets into equal shares for each then living child of the surviving_spouse as of his death individual a owned and maintained an individual_retirement_arrangement ira with company m it is represented that this ira met the requirements of sec_408 of the code by means of a beneficiary designation dated january company m as the custodian of the ira has been provided with information concerning the terms of trust agreement a and the identities of the beneficiaries thereof prior to october trust a was named the sole beneficiary of individual a’s ira for accounting purposes individual b as trustee of trust a divided the ira into four equal portions in the names of individual a deceased trust a non-spouse beneficiary for further benefit name of trust a beneficiary these accounting designations were established using trust a's tax identification_number required minimum distributions are made each year based on the life expectancy of the eldest beneficiary of trust a individual d pursuant to the terms of trust agreement a individual b as trustee of trust a wishes to terminate trust a and proposes to transfer the ira into four separate iras by means of trustee-to-trustee transfers each transferee ira will be retitled as individual a deceased for the benefit of name of each trust a beneficiary ’ using each beneficiary's tax identification_number one transferee ira will be maintained for the benefit of individual b beneficiary thereof as a result of being named such under trust agreement a distributions from each of these transferee iras will be made over the life expectancy of the eldest of the four beneficiaries of the iras individual d the language of trust agreement a contains no conditions limiting the payment of the ira assets to the four sons based on these facts and representations the following rulings are requested page individual a’s ira may be subdivided by means of a trustee-to-trustee transfer so that a separate ira may be created in the name of individual a deceased for the benefit of individual b under individual b’s taxpayer_identification_number and the creation of the separate ira will not result in a taxable_distribution to individual b individual b as a beneficiary of the trust a survivor's trust and the beneficiary of percent of individual a’s ira may use the life expectancy of the eldest beneficiary of the trust a survivor's trust individual d computed using the single life expectancy table provided at sec_1_401_a_9_-9 question answer-1 of the income_tax regulations regulations for computing the required_distribution with respect to his interest in individual a’s ira with respect to calendar_year by one for each calendar_year that elapses after said life expectancy is reduced with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each empioyee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age ‘4 sec_401 of the code provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death final regulations under sec_401 and sec_408 of the code were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the regulations q a-4 provides in pertinent part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the ira holder's death sec_1_401_a_9_-4 q a-3 of the regulations provides that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person who is page not an individual such as an employee’s estate may not be a designated_beneficiary further sec_1_401_a_9_-4 q a-5 a provides in pertinent part that a_trust is not a designated_beneficiary even if the trust is named as a beneficiary consequently trust a is not a designated_beneficiary of individual a’s ra even though trust a was named by individual a as the beneficiary of his ira however sec_1_401_a_9_-4 q a-5 a of the regulations further provides that if the requirements of paragraph b of q a-5 are met and the required_documentation as described in q a-6 b is provided to the plan_administrator by the trustee of the trust the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of code sec_401 a if these requirements are met the trust is a see-through trust and is a named beneficiary of the ira as of the date of the ira owner’s death and the beneficiaries of the trust with respect to the trust’s interest in the ira may be considered designated beneficiaries for purposes of determining the distribution period for payment of benefits from the ira under sec_401 of the code sec_1_401_a_9_-4 q a-5 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 q a-6 b of the regulations provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-5 q a-5 a of the regulations provides in summary that if an employee dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is either- if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of- i the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with paragraph c or of this a-5 and ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 q a-5 c of the regulations provides in general that with respect to an employee who has a non-spouse designated_beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is page determined using the beneficiary’s age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent years the applicable distribution is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-5 q a-7 of the regulations provides in general that if more than one beneficiary is designated as a beneficiary by an employee as of the applicable_date for determining the designated_beneficiary under a-4 of sec_1_401_a_9_-4 the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining required distributions sec_1_401_a_9_-9 q a-1 of the regulations provides the relevant single life expectancy table sec_1_401_a_9_-8 q a-2 a of the regulations provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of sec_401 of the code instead the rules in sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 q a-3 of the regulations provides that a separate_account is a separate portion of an employee’s benefit reflecting the separate interest of the employee's beneficiaries under the plan as of the date of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post- death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 q a-5 c of the regulations provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit sec_408 of the code provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee sec_408 of the code provides in general that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above individual b is individual a’s son revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms page are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the beneficiary accomplishing such a post-death trustee-to-trustee transfer need not be the surviving_spouse of a deceased ira holder the issues raised in this ruling_request are whether a beneficiary-son of an ira holder may after the death of the ira holder transfer hi sec_25 percent interest in the deceased’s ira to an ira set up to solely benefit him the taxability of such transfer and whether he may receive distributions from his beneficiary ira over the eldest beneficiary's life expectancy although neither the code nor the regulations promulgated under sec_401 of the code preclude the posthumous division of the company m ira into more than one ira the regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust additionally a trustee-to-trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of sec_408 of the code thus such a transfer may be accomplished by the beneficiary of an ira of a deceased individual furthermore a trustee-to-trustee transfer from one ira to another may be accomplished after the date of death of an ira owner by a beneficiary of said ira owner as long as the transferee ira account remains in the name of the decedent for the benefit of the beneficiary in this case trust a was the named beneficiary of individual a’s ira maintained with company m trust a was established by individual a was valid under the laws of state c and became irrevocable at the death of individual a documentation relating to trust a’s status as beneficiary of individual a's interest in the ira maintained by company m was given to the ira administrators by the date required under the regulations furthermore the service notes that the identity of each person entitled to receive any portion of individual a’s interest in the ira upon his death is determinable by perusing the provisions of trust agreement a the beneficiaries of trust a were individual b and his three brothers who were all sons of individual a in addition relevant individual b intends to accomplish a trustee-to-trustee transfer of his interest in individual a’s ira such transfer will be into an ira established and maintained in the name of individual a to benefit individual b the regulations cited above provide that only individuals may qualify as designated beneficiaries for purposes of sec_401 of the code thus trusts were ineligible to qualify as such of the trust a beneficiaries one of the sons other than individual b individual d has the shortest life expectancy as noted above the separate_account rules of sec_1_401_a_9_-8 q a-2 a of the regulations do not apply to amounts passing through a_trust thus the required minimum distributions from any ira created by a trustee-to-trustee transfer from trust a on behalf of individual b irrespective of his age must be based on the life expectancy of page the eldest beneficiary-son individual d required minimum distributions is found at sec_1_401_a_9_-9 q a-1 of the regulations furthermore the applicable distribution period must be computed in accordance with sec_1_401_a_9_-5 q a-5 c of the regulations in this case the table to be used to determine therefore with respect to your ruling requests we conclude as follows individual a’s ira may be subdivided by means of a trustee-to-trustee transfer so that a separate ira may be created in the name of individual a deceased for the benefit of individual b and the creation of the separate ira will not result in a taxable_distribution to individual b individual b as a beneficiary of percent of the trust a survivor's trust which includes the assets of individual a’s ira may use the life expectancy of the eldest beneficiary of the trust a survivor's trust individual d computed using the single life expectancy table provided at sec_1_401_a_9_-9 question answer-1 of the regulations for computing the required_distribution with respect to his interest in individual a’s ira with respect to calendar_year by one for each calendar_year that elapses after said life expectancy is reduced concerning the use of individual b’s taxpayer_identification_number the following general information might be helpful revproc_89_52 1989_2_cb_632 provides advice to ira trustees of the form_5498 reporting requirements that must be satisfied when the initial_holder of an ira dies the revenue_procedure sets forth for income_tax purposes the requirements for reporting the ownership and value of the ira with respect to the decedent in the year of death and with respect to any beneficiaries in the year of death and future years in specific part the revenue_procedure provides that an ira received by a non-spouse beneficiary upon the death of an ira owner must be kept separate from any ira established by the non-spouse as an original owner as a result of this an ira holder must be able to identify the source of each ira he or she holds in completing a form_5498 the ira trustee must therefore state the name of the present holder of the ira and also continue to identify the prior owner for example individual x as beneficiary of individual y the trustee must use the beneficiary's taxpayer_identification_number in completing the form_5498 reporting the portion of the ira belonging to that beneficiary no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that individual a’s ira is and was qualified under sec_408 of the code at all times relevant thereto it also assumes that the transferee ira to be set up by individual b will also meet the requirements of sec_408 at all times relevant thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent
